Pfeifer, J.,
dissenting. Over the course of his judicial career, Judge Karto did some things he would be better off not having done. Some of his judicial actions likely violated Disciplinary Rules and the Code of Judicial Conduct. However, no one of those missteps seems particularly egregious.
I am especially concerned about the majority’s broad assertion that the “use of an outdated rule book * * * is a clear violation of Canon 3(B)(2).” Apparently, the single use of an outdated rulebook is the equivalent of professional incompetence. It is an unduly harsh standard.
Something about this investigation just doesn’t feel right. Subject anyone to enough scrutiny and you will find unsightly blemishes. As the sole common pleas judge in Harrison County, Judge Karto had ample opportunity to come under scrutiny. One witness, who had been found in contempt of court by Judge Karto, waited five years before complaining about Judge Karto’s behavior. A dismissed grievance concerning delinquent statistical reporting was filed by the wife of a part-time county judge. That same part-time county judge had had a grievance filed against him by Judge Karto’s parents. Such small-town stone throwing ought not to be dignified by our disciplinary process.
The two most significant charges against Judge Karto revolve around emotionally charged events involving the placement of children with foster homes. It is not uncommon in such situations for judges and heads of administrative agencies *118to butt heads. The ultimate responsibility is on the judge to proceed in the best interests of the children. It is understandable that his tolerance might be stretched to the breaking point when he perceives others to be acting contrary to court orders. It does not excuse his lack of strict adherence to the law, but it explains it and suggests that he did not willfully breach his duties.
Because not one of the grievances filed against Judge Karto is egregious or the result of a willful breach of the judicial code, see Gov.Jud.R. 1(1), we should not allow ourselves to be overwhelmed by the multiplicity of grievances filed. I remain unconvinced that any one of them, or even all of them in aggregate, justify a suspension from the practice of law.
To remove a sitting judge from office for violations that either involved little harm or were capable of correction on appeal threatens the foundation of an independent judiciary. I dissent because I believe the appropriate sanction is a public reprimand.
Douglas, J., concurs in the foregoing dissenting opinion.